Citation Nr: 0409318	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left radial nerve 
palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.  Combat service in Vietnam is indicated by 
the evidence of record.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri dated in March 2001 and June 2001.


REMAND

The veteran was rated as 30 percent disabled due to PTSD in a 
rating decision of August 1999.  That rating decision was not 
appealed; however, the veteran requested an increased rating 
in March 2000, claiming that his condition had worsened.  It 
is evident from the record that the March 2001 decision was 
based largely on a VA medical examination given in May 2000, 
now four years old.  The Board also notes that since the 
appeal was certified to the Board in September 2002, three 
pieces of medical evidence have been added to the claims 
file:  an August 2003 evaluation from St. John's Behavioral 
Health Care, an August 2003 evaluation from psychologist 
E.W., Psy.D, and progress notes from the Mt. Vernon Community 
Based Outpatient Clinic (CBOC) in Mt. Vernon, Missouri.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law on November 9, 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. § 3.159.  See 
Quartuccio v. Principi , 16 Vet. App. 183 (2002).

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio, supra.  The Board will therefore 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.  

The veteran was denied service connection for left radial 
nerve palsy in a rating decision of August 1987.  That 
decision was not appealed.  A decision of the RO becomes 
final and is not subject to revision on the same factual 
basis unless a notice of disagreement is filed within one 
year of the notice of decision.  38 U.S.C.A. § 7105 (2003); 
38 C.F.R. § 20.1103 (2003).  If a claim of entitlement to 
service connection has been previously denied, and that 
decision became final, which is the case here, the claim can 
be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (2003); 38 C.F.R. § 3.156. 

The Board notes that the veteran filed a claim for service 
connection for left radial nerve palsy in March of 2000.  The 
claim was treated by the RO as an original claim rather than 
a claim to reopen.  Service connection was denied in a rating 
decision dated in June 2001.  The veteran timely filed a 
notice of disagreement in July 2002.  The RO issued a 
statement of the case (SOC) in August 2002.  The veteran 
timely perfected his appeal in September 2002, but, by that 
time, the case file had been forwarded to the Board for 
adjudication of the PTSD issue.  The veteran's appeal was 
received at the Board in February 2004 at the same time as 
the newly received PTSD evidence described above.  Since the 
issue should have been adjudicated as an application to 
reopen a previously denied claim rather than as an original 
claim, the Board will remand for readjudication in accordance 
with 38 U.S.C.A. § 5108 (2003) and 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims 
file and ensure that, for both 
issues, all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is completed.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Among the notices 
provided to the veteran, the RO 
should include a notice of the need 
for new and material evidence with 
respect to the claim to reopen.

2.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA psychiatric examination by a 
physician with appropriate expertise 
to determine the current severity of 
the veteran's PTSD in accordance 
with 38 C.F.R. § 4.125.  All 
opinions should be set forth in 
detail and explained in the context 
of the record.

The veteran's claims files, 
including the newly added medical 
evidence and a copy of this remand, 
must be made available to the 
examiner for review prior to the 
examination.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal, keeping in mind that the 
claim for service connection for 
left radial nerve palsy is an 
application to reopen a previously 
denied claim.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include 
references to 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 
(2001).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

